PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Reissue Application Number: 14/677,820
Filing Date: 02 April 2015
Appellant(s): Vardon, Inc. (Owner of Patent No. 8,911,301) & Dillis V. Allen (Inventor)



__________________

Dillis V. Allen
367 Arbor Glen Boulevard
Schaumburg, IL 60195
For Appellant
__________________




EXAMINER’S ANSWER


This is in response to the appeal brief filed 08 September 2021 (and supplemented on 
14 October 2021) appealing from the Office action mailed 16 April 2021.


Appellant’s Election to Reopen Prosecution
This application was the subject of Appeal 2020-004128 before the Patent Trial and Appeal Board (PTAB). The PTAB issued its Decision on Appeal on 30 September 2020, which decision contained a new ground of rejection pursuant to 37 CFR 41.50(b). 
Appellant elected to reopen prosecution by filing a submission under 37 CFR 41.50(b)(1), which submission was timely filed on 09 November 2020. The 09 November 2020 submission included amendments to the claims subject to the new ground of rejection along with additional amendments to the specification and claims and a new reissue declaration. 
The 09 November 2020 submission was deemed to be improper under 37 CFR 41.50(b)(1) and, therefore, was not entered for the reasons given in the NOTICE OF IMPROPER SUBMISSION UNDER 37 CFR 41.50(B)(1) mailed on 04 February 2021. The 04 February 2021 notice gave appellant a shortened statutory period of two months to correct the submission.
Appellant filed a supplemental submission under 37 CFR 41.50(b)(1) on 03 March 2021 which addresses some of the deficiencies explained in the 04 February 2021 notice while arguing that the 09 November 2020 submission should have been entered. Appellant’s remarks filed on 03 March 2021 included inappropriate allegations of misconduct on the part of the examiner and/or the examiner’s supervisor. Such allegations are not appropriate for inclusion in a response to an Office action and have not been addressed by the examiner. 
While the 03 March 2021 supplemental submission does not appear to fully comply with 37 CFR 41.50(b)(1), the USPTO exercised its discretion to enter the 03 March 2021 submission in order to expedite prosecution.  
Accordingly, prosecution in this application was reopened pursuant to 37 CFR 41.50(b)(1). 

Limited Prosecution under 37 CFR 41.50(b)(1)
The reopening of prosecution pursuant to 37 CFR 41.50(b)(1) does not provide for a full reconsideration of every issue by the examiner. Rather, 37 CFR 41.50(b)(1) states that:
Appellant is entitled to amend the claims that are subject to the PTAB’s new ground of rejection or submit new evidence relating to such claims.
Upon the filing of an appropriate amendment or new evidence, prosecution will be remanded to the examiner, and the matter will be reconsidered by the examiner.
The PTAB’s new ground of rejection is binding upon the examiner unless the examiner finds that the amendment or new evidence filed under 37 CFR 41.50(b)(1) overcomes the new ground of rejection.
As explained in MPEP 1214.01, subsection I (Submission of Amendment or New Evidence):
The new ground of rejection raised by the PTAB does not reopen prosecution except as to that subject matter to which the new rejection was applied. 
If the PTAB’s decision includes an affirmance of at least one rejection, the basis of the affirmed rejection(s) is not open to further prosecution. However, prosecution before the examiner of the new ground of rejection can incidentally result in overcoming the affirmed rejection(s). 
If the examiner does not consider that the amendment or new evidence overcomes the PTAB’s new ground of rejection, the examiner will again reject the claims.
If the PTAB’s new ground of rejection is not overcome, the applicant can file a new (i.e., second) appeal. Such appeal must be limited to the 37 CFR 41.50(b) rejection and may not include the affirmed rejection(s). 

Rejections Affirmed by the PTAB – Not Open to Further Prosecution
The PTAB Decision on Appeal issued on 30 September 2020 affirmed the following rejections affecting claims 1-7, 10-12, 17-19 and 23-26 as those claims appeared in the amendment filed on 03 June 2019:
AFFIRMED GROUND 1:  The rejection of claims 1 and 7 under 35 USC 102(e) as anticipated by the Wahl et al. patent.1
AFFIRMED GROUND 2
AFFIRMED GROUND 3:  The rejection of claims 1-7, 10-12, 15-19 and 23-26 under 35 USC 112(b) as being indefinite. Specifically, the PTAB found the claims to be indefinite because:
The claims recite an “iron” golf clubhead, but the record contains conflicting indications as to whether or not the term “iron” is limiting, i.e., it is unclear whether or not the claims are limited to a traditional iron-type club.
The claims have been drafted with serial imprecision when naming the clubhead’s elements, i.e., the same words are used repeatedly, in different sequences, to define various elements, with a failure to faithfully adhere to these words, and their sequences, when referring to claim elements. 
The confusion of the claim language is compounded by the manner in which the means-plus-function clauses are defined.
AFFIRMED GROUND 4:  The rejection of claims 1-7, 10-12, 15-19 and 23-26 under 35 USC 251 as being based upon a defective reissue declaration that failed to properly identify an error correctable by reissue. This rejection was based upon the examiner’s finding that the reissue declaration filed on 03 June 2019 is defective.
As explained above, these rejections affirmed by the PTAB are not open to further prosecution before the examiner.

PTAB’s Findings Concerning the Original Disclosure
In its Decision on Appeal, the PTAB provided a detailed explanation of its findings concerning the original disclosure, i.e., the disclosure of original Application No. 13/741,500 as filed on 15 January 2013. See pp. 2-9 of the PTAB’s decision. Specifically, the PTAB found that the original disclosure:
Discloses a single embodiment of a golf iron clubhead 10 that incorporates what the applicant dubs “facetongue technology”, i.e., is limited to the disclosure of a clubhead 10 having a “tongue”.
Uses the terms “tongue” and “piston” interchangeably in referring to element 36.
Uses the terms “groove” and “cylinder” interchangeably in referring to element 42.
Defines the tongue/piston 36 and groove/cylinder 42 as engaging in a piston-cylinder fashion, which is consistent with the ordinary meaning of the term “tongue” as a protruding strip along the edge of a structure that fits into a matching “groove” on the edge of another structure2.
Defines the tongue and groove assembly 20 as including the U-shaped flange 28 and the tongue/piston 36.
Defines the U-shaped flange 28 as including the lower portion 29 of the facewall 17 and the upwardly extending wall 33, which combined structure the PTAB refers to as a “lip” for expediency.
Uses the alternative term “rear leg” in reference to the rear/left portion of the U-shaped flange 28, i.e., the same portion as the upwardly extending wall 33.
Defines the tongue/piston 36 as being formed on the rear surface of the “rear leg”, i.e., on the rear surface of the upwardly extending wall 333.
Identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33 of the U-shaped flange 28.
The above-discussed findings of the PTAB are illustrated by the following annotated drawings provided by the PTAB on pp. 4-5 of the PTAB’s decision:

    PNG
    media_image2.png
    425
    499
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    433
    476
    media_image3.png
    Greyscale

The above-discussed findings of the PTAB concerning the original disclosure are binding upon the examiner. The examiner will not take a position contrary to these findings.

Assertion of PTAB Error & Attempt to Redefine Original Disclosure
Appellant’s arguments that accompany the submission filed under 37 CFR 41.50(b)(1) on 09 November 2020 are devoted to the assertion that the PTAB erred in its interpretation of the original disclosure. The position taken by appellant seems best summarized by the following statements made in the 09 November 2020 submission (emphasis added):
While the Board’s decision does include a second definition of the tongue and groove assembly 20 on page 6 lines 7 to 9, several other places in the decision seem to indicate that the Board believes the “tongue” definition to be limited to the rearward extending piston portion 36. For example both the Board’s annotated patent drawings on page 3 and page 4 have a legend tongue 36 in bold designating only the rearward piston portion. (p. 10, ll. 1-5.)
While these quotations may not reflect all of the Boards support for its tongue definition, they do support applicant’s assertion that the specification may suggest in parts that the tongue only includes the rearward portion and not the ENTIRE rear portion of the integral assembly, and that possibility supports applicants specification clarification in this amended reissue, (p. 11, ll. 4-7.)
Before that applicant needs to point out the disclosure that supports a tongue definition that includes channel 28, upward wall 33 and the rearwardly extending piston portion and cylinder 42. (p. 11, ll. 8-10.)
… In the present case the rearward piston portion 36 is unecessary to the function of the clubhead, and in fact Taylormade Golf of Carlsbad California has sold millions of irons using applicants design without the rearward extension tongue with great commercial success. (p. 14, ll. 10-13.)
Thus, appellant’s arguments filed on 09 November 2020 signal the appellant’s intention to (a) establish that the PTAB erred in its findings concerning the original disclosure, and (b) redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. More specifically, appellant argues that the element 36 identified by the PTAB as corresponding to the disclosed “tongue” or “piston” is not a necessary part of the claimed invention; rather, appellant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, appellant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure.

Claim 1 has been amended to recite “a tongue defined by a wall portion extending rearwardly and integrally upwardly…” (ll. 3-4). Such a limitation defining the “tongue” as defined by (i.e., a part of) the “rear leg” or upwardly extending wall 33 is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33. 
Claim 2 has been amended to recite “said tongue wall portion having a rearwardly extending piston portion” (ll. 2-3). Such a limitation defining the “piston portion” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably in referring to element 36.
Claim 17 has been amended to recite “a tongue including…a lower sole portion of said facewall having…an integral “U’ shaped flange…with an arcuate sole portion and an upwardly extending wall portion behind the facewall” (ll. 5-7). Such a limitation defining the “tongue” as including the U-shaped flange 28 with its lower portion 29 of the facewall 17 and its upwardly extending wall 33 is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
Claim 23 has been amended to recite “a tongue defined by a lower portion of said facewall having an integral “U’ shaped flange…with a wall portion extending integrally rearwardly and upwardly from the “U’ shaped flange and extending upwardly parallel to the facewall” (ll. 3-6). Such a limitation defining the “tongue” as defined by (i.e., a part of) the U-shaped flange 28 with its lower 
Claim 24 has been amended to recite “a tongue including a lower portion of the facewall…having an integral “U” shaped flange…with an arcuate lower portion and an integrally rearwardly and upwardly extending wall portion behind the facewall and extending upwardly parallel to the facewall” (ll. 3-7). Such a limitation defining the “tongue” as including the U-shaped flange 28 with its lower portion 29 of the facewall 17 and its upwardly extending wall 33 is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
Claim 25 has been amended to recite “a tongue including a wall portion extending rearwardly and integrally upwardly from the lower portion of the facewall and extending upwardly parallel to the facewall” (ll. 3-4). Such a limitation defining the “tongue” as including the upwardly extending wall 33 (of the U-shaped flange 28) is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
Claim 26 has been amended to recite “a tongue defined by a “U” shaped channel formed with the lower edge of the facewall having a rear leg wall extending upwardly behind and parallel to the facewall” (ll. 5-6). Such a limitation defining the “tongue” as defined by (i.e., a part of) the U-shaped flange 28 with its upwardly extending wall 33 (i.e., “rear leg”) is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, 
New claim 27 recites “a tongue defined by a “U” shaped channel formed with the lower portion of the facewall having a rear leg wall extending upwardly behind and parallel to the facewall” (ll. 5-6). Such a limitation defining the “tongue” as defined by (i.e., a part of) the U-shaped flange 28 with its upwardly extending wall 33 (i.e., “rear leg”) is in direct contradiction of the PTAB’s finding that the original disclosure identifies the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineates the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33.
As explained above, the PTAB’s findings concerning the original disclosure are binding upon the examiner. It would be inappropriate for the examiner to consider or comment on appellant’s assertion that the PTAB erred in its findings. Further, it would be improper for the examiner to adopt an interpretation of the original disclosure—such as appellant’s attempted redefinition of the term “tongue”—that contradicts the PTAB’s findings. 
Accordingly, for the purposes of the reopened prosecution before the examiner, the original disclosure has been interpreted in the manner explained by the PTAB. In particular, the original disclosure has been understood as identifying the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, as delineating the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33. New claim language that contradicts this original disclosure (a) has been considered to be new matter, and (b) has not been considered as properly directed to the single disclosed embodiment of a clubhead having a “tongue”.

Affirmed Rejections Not Overcome Incidentally
As explained above, prosecution before the examiner of the PTAB’s new ground of rejection can incidentally result in overcoming the affirmed rejection(s). However, the examiner finds that such is not the case here. That is, the affirmed rejections have not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) on 03 March 2021 for the following reasons.

AFFIRMED GROUND 1:  Claims 1 and 7 are rejected under 35 USC 102(e) as anticipated by the Wahl et al. patent.
The examiner finds that AFFIRMED GROUND 1 has not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) because appellant has attempted to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment. Such a tongue-less embodiment is met by Wahl et al. for the reasons given by the PTAB in affirming this ground of rejection.

AFFIRMED GROUND 2:  Claims 1 and 7 are rejected under 35 USC 103(a) as obvious over Wahl et al.
The examiner finds that AFFIRMED GROUND 2 has not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) because appellant has attempted to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment. Such a tongue-less embodiment is met by Wahl et al. for the reasons given by the PTAB in affirming this ground of rejection.

AFFIRMED GROUND 3:  Claims 1-7, 10-12, 15-19 and 23-26 are rejected under 35 USC 112(b) as being indefinite. Specifically, the PTAB found the claims to be indefinite because:
The claims recite an “iron” golf clubhead, but the record contains conflicting indications as to whether or not the term “iron” is limiting, i.e., it is unclear whether or not the claims are limited to a traditional iron-type club.
The claims have been drafted with serial imprecision when naming the clubhead’s elements, i.e., the same words are used repeatedly, in different sequences, to define various elements, with a failure to faithfully adhere to these words, and their sequences, when referring to claim elements. 
The confusion of the claim language is compounded by the manner in which the means-plus-function clauses are defined.
The examiner finds that AFFIRMED GROUND 3 has not been overcome incidentally by the amendments to the claims filed under 37 CFR 41.50(b)(1) because:
The claims still recite the indefinite term “iron”.
The claims are still drafted with serial imprecision when naming the clubhead’s elements.
The claims still recite the indefinite means-plus-function clauses.

AFFIRMED GROUND 4:  Claims 1-7, 10-12, 15-19 and 23-26 are rejected under 35 USC 251 as being based upon a defective reissue declaration that failed to properly identify an error correctable by reissue. 
The examiner finds that AFFIRMED GROUND 4 has not been overcome incidentally by the 03 March 2021 supplemental submission filed under 37 CFR 41.50(b)(1) because this affirmed ground was based upon the examiner’s finding that the reissue declaration filed on 03 June 2019 is defective, and that declaration remains defective. Further, the new reissue declaration filed together with the 03 March 2021 submission is defective for the reasons explained in detail below and, therefore, does not overcome AFFIRMED GROUND 4.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 April 2021 from which the appeal is taken is being maintained by the examiner. None of the rejections set forth in the 16 April 2021 Office action have been withdrawn. There are no new grounds of rejection set forth in this Examiner’s Answer.
The following ground(s) of rejection are applicable to the appealed claims:

New Ground of Rejection Not Overcome
The PTAB’s Decision on Appeal issued on 30 September 2020 contained the following new ground of rejection pursuant to 37 CFR 41.50(b):

PTAB’S NEW GROUND:  Claims 1, 7, 17 and 23-26 are rejected under 35 USC 251 for failing to comply with the original-patent requirement because there was no disclosure of a tongue-less embodiment of the invention. See the further explanation on pp. 30-32 of the PTAB’s decision.

As explained above, claims 1, 17 and 23-26 have been amended in the 03 March 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Appellant’s arguments included with the 09 November 2020 submission make it clear that appellant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, appellant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure. Such new claim language, which contradicts the original disclosure, is not considered to be properly directed to the single disclosed embodiment of a clubhead having a “tongue”. The original disclosure identified the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineated the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33. There was no disclosure of an embodiment in which the “tongue” either (a) included the U-shaped flange 28 with its upwardly extending wall 33, or (b) was defined by (i.e., a part of) the U-shaped flange 28 with its upwardly extending wall 33. Further, there was no disclosure that the element 36 was unnecessary, and there was no disclosure of an embodiment in which the element 36 was omitted.
Accordingly, the amendments made to the claims do not overcome the PTAB’s rejection of claims 1, 7, 17 and 23-26 under 35 USC 251 for failing to comply with the original-patent requirement because there was no disclosure of an embodiment of the invention having the newly redefined “tongue”. Appellant’s attempt to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment is not supported by the original disclosure and is improper.


New Grounds of Rejection Necessitated by 41.50(b)(1) Submission
The amendments to the claims filed under 37 CFR 41.50(b)(1) on 03 March 2021 necessitate the following new grounds of rejection4.

EXAMINER’S NEW GROUND 1: Claim 27 is rejected under 35 USC 251 for failing to comply with the original-patent requirement because there was no disclosure of a tongue-less embodiment of the invention. 
As explained above, new claim 27 has been added in the 03 March 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Appellant’s arguments included with the 09 November 2020 submission make it clear that appellant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, appellant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure. Such new claim language, which contradicts the original disclosure, is not considered to be properly directed to the single disclosed embodiment of a clubhead having a “tongue”. The original disclosure identified the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineated the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33. There was no disclosure of an embodiment in which the “tongue” either (a) included the U-shaped flange 28 with its upwardly extending wall 33, or (b) was defined by (i.e., a part of) the U-shaped flange 28 with its upwardly extending wall 33. Further, there was no disclosure that the element 36 was unnecessary, and there was no disclosure of an embodiment in which the element 36 was omitted.
Accordingly, new claim 27 fails to comply with the original-patent requirement because there was no disclosure of an embodiment of the invention having the newly redefined “tongue”. Appellant’s attempt to use the word “tongue” in the claims while preserving the intention of covering a “tongue-less” embodiment is not supported by the original disclosure and is improper.

EXAMINER’S NEW GROUND 2: Claims 1-7, 10-12, 17-19 and 23-27 are rejected under 35 USC 112(a) because these claims recite new matter.
As explained above, claims 1, 17 and 23-26 have been amended and new claim 27 has been added in the 03 March 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Appellant’s arguments included with the 09 November 2020 submission make it clear that appellant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, appellant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure. Such new claim language, which contradicts the original disclosure, is not considered to be properly directed to the single disclosed embodiment of a clubhead having a “tongue”. The original disclosure identified the U-shaped flange 28 and the tongue 36 as separate elements of the tongue and groove assembly 20 and, thus, delineated the tongue 36 as an element which is distinct from (although integral with) the “rear leg” or upwardly extending wall 33. There was no disclosure of an embodiment in which the “tongue” either (a) included the U-shaped flange 28 with its upwardly extending wall 33, or (b) was defined by (i.e., a part of) the U-shaped flange 28 with its upwardly extending wall 33. Further, there was no disclosure that the element 36 was unnecessary, and there was no disclosure of an embodiment in which the element 36 was omitted. Accordingly, amended claims 1, 17 and 23-26 and new claim 27 recite new matter.
As also explained above, claim 2 has been amended to recite “said tongue wall portion having a rearwardly extending piston portion” (ll. 2-3). Such a limitation defining the “piston portion” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably in referring to element 36. Accordingly, amended claim 2 recites new matter.
Dependent claims 3-7, 10-12, 18 and 19 recite new matter by virtue of their dependency.



EXAMINER’S NEW GROUND 3: Claims 1-7, 10-12, 17-19 and 23-27 are rejected under 35 USC 112(b) as being indefinite.
As explained above, claims 1, 17 and 23-26 have been amended and new claim 27 has been added in the 03 March 2021 submission to redefine the term “tongue” such that its definition differs from that of the original disclosure as understood by the PTAB. Appellant’s arguments included with the 09 November 2020 submission make it clear that appellant wishes for the claimed “tongue” to be understood as requiring only the U-shaped flange 28 with its upwardly extending wall 33 without requiring the element 36 identified in the original disclosure as the “tongue” or “piston”. In other words, appellant wishes for the claims to cover what the PTAB has referred to as a “tongue-less” embodiment, which is not supported by the original disclosure. Such new claim language, which contradicts the original disclosure, renders the claims indefinite. 
As explained above, claim 2 has been amended to recite “said tongue wall portion having a rearwardly extending piston portion” (ll. 2-3). Such a limitation defining the “piston portion” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably for element 36. Such new claim language, which contradicts the original disclosure, renders the claim indefinite.
Claim 2 has been amended to recite the term “said tongue wall portion” (l. 2). This term is indefinite because it lacks proper antecedent basis.
Claim 115 depends from claim 1. As explained above, claim 1 has been amended to recite a “tongue” (l. 3). In further defining the invention of claim 1, claim 11 introduces “a horizontally extending and moveable stabilizer for the…facewall connected to said…wall portion upwardly extending wall portion” (ll. 3-5). Claim 11 fails to define any relationship between the “tongue” of claim 1 and the “stabilizer” of claim 11, which inaccurately suggests that the recited “stabilizer” is a different element than the recited “tongue”. The implication that the claim covers an invention having a “stabilizer” that is separate and distinct from a “tongue” renders the claim indefinite. Thus, claim 11 suffers from similar serial imprecision found by the PTAB to be indefinite.
a tongue defined by a wall portion extending rearwardly and integrally upwardly from the lower portion of the facewall and extending upwardly parallel to the facewall” (ll. 3-5). In further defining the invention of claim 1, claim 11 introduces “a horizontally extending and moveable stabilizer for the…facewall connected to said…wall portion upwardly extending wall portion” (ll. 3-5). Claim 11 contradicts claim 1 because claim 11 defines a “stabilizer” (corresponding at least in part to the “tongue” of claim 1) that is “connected to” the upwardly extending wall portion whereas claim 1 defines the “tongue” as being “defined by” the upwardly extending wall portion. These contradicting definitions (i.e., “connected to” vs. “defined by”) render the claim indefinite. 
Claim 126 depends from claim 11, which depends from claim 1. As explained above, claim 1 has been amended to recite a “tongue”  (l. 3). In further defining the invention of claims 1 and 11, claim 12 recites “said stabilizer includes a horizontally elongated piston” (ll. 1-2). Claim 12 fails to define any relationship between the “tongue” of claim 1 and the “piston” of claim 12, which inaccurately suggests that the recited “piston” is a different element than the recited “tongue”. The implication that the claim covers an invention having a “piston” that is separate and distinct from a “tongue” renders the claim indefinite. Thus, claim 12 suffers from similar serial imprecision found by the PTAB to be indefinite. Further, as explained above with respect to claim 2, such a limitation defining the “piston” as a distinct element from the “tongue” is in direct contradiction of the PTAB’s finding that the original disclosure uses the terms “tongue” and “piston” interchangeably for element 36. Such new claim language, which contradicts the original disclosure, renders the claim indefinite.
Claim 18 depends from claim 17. As explained above, claim 17 has been amended to recite a “tongue” (l. 5). In further defining the invention of claim 17, claim 18 introduces “a piston extending rearwardly from the upwardly extending wall portion” (l. 2). Claim 18 fails to define any relationship between the “tongue” of claim 17 and the “piston” of claim 18, which inaccurately suggests that the recited “piston” is a different element than the recited “tongue”. The implication that the claim covers an invention having a “piston” that is separate and distinct from a “tongue” renders the claim indefinite. Thus, claim 18 suffers from similar serial imprecision found by the PTAB to be indefinite. Further, as explained above with respect to 
New claim 27 is indefinite for the same reasons that the PTAB has found claim 26 to be indefinite. Note that lines 1-6 of claim 27 are nearly identical to lines 1-6 of claim 26. Further, lines 7-11 of claim 27 recite limitations that are similar to, but in some ways broader than, corresponding limitations recited in lines 7-11 of claim 26. Specifically, the PTAB found the subject matter of claim 27 to be indefinite because:
It recites an “iron” golf clubhead, but the record contains conflicting indications as to whether or not the term “iron” is limiting, i.e., it is unclear whether or not the claims are limited to a traditional iron-type club.
It is drafted with serial imprecision when naming the clubhead’s elements, i.e., the same words are used repeatedly, in different sequences, to define various elements, with a failure to faithfully adhere to these words, and their sequences, when referring to claim elements. 
New claim 27 recites the term “said rear leg” (l. 11). This term is indefinite because it lacks proper antecedent basis.

The examiner finds that the new reissue declaration filed together with the 03 March 2021 supplemental submission under 37 CFR 41.50(b)(1) necessitates the following new ground of rejection7.

EXAMINER’S NEW GROUND 4: Claims 1-7, 10-12, 15-19 and 23-27 are rejected under 35 USC 251 as being based upon a defective reissue oath/declaration (i.e., the new reissue declaration filed on 03 March 2021) that fails to properly identify (a) a specific error in the patent that is correctable by reissue, and (b) a claim the reissue application seeks to broaden.
specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
In the present case, the 03 March 2021 reissue declaration states that the “first error” is “the limiting interpretation of the specification that opines…”. As explained above, this “limiting interpretation” refers to the appellant’s contention that the PTAB erred in interpreting the original disclosure. However, the PTAB’s interpretation of the disclosure does not constitute an error in the patent and, therefore, is not an error that is correctable by reissue.
The 03 March 2021 reissue declaration states that the “second error” is “the failure to include narrower or more specific claims…including reissue patent claims as amended and new narrower reissue claims 23 to 27”. However, such an error statement fails to meet the requirement to specifically identify an error in the original patent that renders the original patent wholly or partly inoperative or invalid. Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. 
The new reissue declaration filed on 03 March 2021 is also defective because it fails to identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.
A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. In the instant application, amended claim 1 is broader than original patent claim 1 
Accordingly, amended claims 1, 15 and 16 are broader than patent claims 1, 15 and 16 in at least one respect even though they may be narrower in other respects. However, the 03 March 2021 reissue declaration does not identify a claim that the application seeks to broaden, i.e., does not state that the new claims broaden a specific one of the patent claims.

NO NEW GROUNDS OF REJECTION
This Examiner’s Answer does not contain any new grounds of rejection. 

NO WITHDRAWN REJECTIONS
None of the rejections set forth in the 16 April 2021 Office action have been withdrawn.


(2) Response to Argument
The arguments appropriately presented in the appeal brief filed 08 September 2021 have been considered but are not found to be persuasive for the following reasons.

PTAB’S NEW GROUND and EXAMINER’S NEW GROUND 18:  
As already addressed at least in part above, appellant’s arguments are primarily devoted to the assertion that the PTAB erred in its interpretation of the original disclosure. As also explained above, the PTAB’s findings concerning the original disclosure are binding upon the examiner. It would be inappropriate for the examiner to consider or comment on appellant’s assertion that the PTAB erred in its findings. Further, it would be improper for the examiner to adopt an interpretation of the original disclosure—such as appellant’s attempted redefinition of the term “tongue”—that contradicts the PTAB’s finding. 

Appellant improperly asserts that the USPTO’s issuance of separate Patent No. 9,480,888 B1—with claims directed to the tongue/piston feature of the disclosed invention—provides support for appellant’s attempted redefinition of the term “tongue”. This argument fails because (a) the USPTO issued double patenting rejections in Application No. 14/544,275, which issued as Patent No. 9,480,888 B1, and (b) the applicant overcame the double patenting rejections by filing terminal disclaimers with respect to both Patent No. 8,911,301 B1 (for which reissue is sought) and the instant reissue application. Accordingly, the issuance of separate Patent No. 9,480,888 B1 does not establish appellant’s assertion that the tongue/piston feature is a distinct invention from that now claimed in the instant reissue application.
Appellant makes certain assertions about the activities of TaylorMade Golf Company, Inc. (the assignee of the Wahl et al. reference), with alleged supported provided by the inventor’s affidavit filed on 14 April 2016. However, these assertions have no bearing on the patentability questions addressed in this proceeding. The fact that TaylorMade may have produced a tongue-less clubhead is not germane to the question at hand; namely, the PTAB’s finding that appellant’s original disclosure is limited to the single disclosed embodiment having a “tongue”.
With respect to the inventor’s affidavit filed on 14 April 2016, it is the examiner’s understanding that this affidavit was filed in an attempt to show commercial success as a secondary indicia of patentability. As addressed in the Office action mailed on 05 June 2017, evidence of such secondary indicia of patentability is only germane to rejections under 35 USC 1039. In this case, AFFIRMED GROUND 2 is the only outstanding rejection under 35 USC 103. However, as explained above, the rejections affirmed by the PTAB are not open to further prosecution before the examiner.
Appellant argues that the examiner’s analysis of the amendments made to claims 1, 2, 17 and 23-26 in the 03 March 2021 supplemental submission as well as the language of new claim 
Appellant argues that the original disclosure allows for the tongue and groove assembly 20 to be used without the tongue/piston 36. This argument fails because it is inconsistent with the PTAB’s findings concerning the original disclosure. Further, a “tongue and groove assembly” necessarily requires both a “tongue” and a “groove”. Thus, it is inconsistent with the definition of appellant’s terms to argue that the tongue and groove assembly 20 can be used without the tongue/piston 36.
Appellant asserts a willingness to amend the claims, but such an assertion is not germane because no further amendment has been filed or entered.

EXAMINER’S NEW GROUND 210:
Appellant argues that this rejection is outside the scope of 37 CFR 41.50(b)(1). This argument is not persuasive because 37 CFR 41.50(b)(1) provides for the examiner to reject appellant’s amended claims, and for appellant to file a new appeal. Further, all claims must be examined for compliance with the applicable statutes, including 35 USC 112. Thus, when claims are amended, reconsideration of their compliance with 35 USC 112 is necessary and appropriate.
Appellant further argues that this rejection is improper for the same reasons addressed above with respect to PTAB’S NEW GROUND and EXAMINER’S NEW GROUND 1. See the above discussion.
Specifically, appellant argues that the original disclosure allows for the tongue and groove assembly 20 to be used without the tongue/piston 36. This argument fails because it is inconsistent with the PTAB’s findings concerning the original disclosure. Further, a “tongue and groove assembly” necessarily requires both a “tongue” and a “groove”. Thus, it is inconsistent with the definition of appellant’s terms to argue that the tongue and groove assembly 20 can be used without the tongue/piston 36.
Appellant again asserts a willingness to amend the claims, but such an assertion is not germane because no further amendment has been filed or entered.

EXAMINER’S NEW GROUND 311:
Appellant argues that the redefinition of the term “tongue” in claims 1, 17 and 23-27 is understood by the examiner and, therefore, should not be found to be indefinite. This argument is not persuasive for the reasons detailed in EXAMINER’S NEW GROUND 2. New claim language, which contradicts the original disclosure, creates confusion as to the scope of the claims and renders the claims indefinite.
Appellant asserts that there is no requirement, when claiming an assembly, to claim all parts of the assembly in the broadest claims. While generally true, this assertion does not obviate the rejection because the rejection is based on appellant’s attempt to redefine claim terms in a manner inconsistent with the specification, creating confusion as to the scope of the claims.
Appellant argues that the PTAB did not include either new matter or indefinite rejections in conjunction with the PTAB NEW GROUND and, therefore, the examiner’s inclusion of rejections under 35 USC 112 are improper. This argument fails because the PTAB was not addressing the claims as subsequently amended by appellant. In contrast, EXAMINER’S NEW GROUND 3 (as well as EXAMINER’S NEW GROUNDS 1 and 2) was necessitated by appellant’s amendments to the claims filed under 37 CFR 41.50(b)(1) on 03 March 2021.
Appellant argues that the rejection fails to identify “112 errors” in independent claims 1, 17 and 23-27. This argument fails because the rejection specifically addresses claims 1, 17 and 23-27 and their redefinition of the term “tongue”, which renders these claims indefinite.
With respect to claim 2, appellant responds “so what?” to the examiner’s finding that the amended claim language is in direct contradiction of the original disclosure as interpreted by the PTAB. Such a response does not constitute a persuasive argument.
With respect to claims 11, 12 and 18, appellant fails to specifically argue the findings of the examiner.
With respect to new claim 27, aside from the redefinition of the term “tongue”, appellant fails to specifically argue the findings of the examiner, i.e., the examiner’s findings that (a) the term “iron” renders the claim indefinite, (b) the claim is drafted with serial imprecision when naming the clubhead’s elements, and (c) the term “said rear leg” lacks proper antecedent basis.


EXAMINER’S NEW GROUND 412:
Appellant asserts that the only requirement is whether the reissue oath/declaration specifies an error, whether true or not. This argument is not persuasive because the error identified by the reissue oath/declaration must be an appropriate (i.e., true) error serving as the basis for reissue. See MPEP 1402 and 1414.
Appellant argues that this rejection is improper for the same reasons addressed above with respect to PTAB’S NEW GROUND and EXAMINER’S NEW GROUND 1. See the above discussion.
Appellant also argues that the PTAB’s findings—which appellant views as erroneous—can serve as the basis for reissue. This argument fails because the required error must be an error in the patent for which reissue is sought, not an error in the PTAB’s findings. See MPEP 1402 and 1414.
Appellant argues that the rejection is based on an objection to the reissue oath/declaration rather than a defect in the claims. This argument fails because it is proper to reject the reissue claims under 35 USC 251 when they are not supported by a proper reissue oath/declaration. See MPEP 1414.
Appellant’s arguments fail to address the examiner’s additional finding that the new reissue declaration filed on 03 March 2021 is defective because it fails to identify an original patent claim that the instant broadening reissue application seeks to broaden.


(3) Improper Issues for Appeal
The appeal brief filed 08 September 2021 presents and/or argues issues that are not appropriate for appeal to the Patent Trial and Appeal Board. These non-appealable issues include:
Alleged examiner misconduct and/or lack of proper qualifications. (Brief, pp. 57-58, 60, 69, 75, 77, 80, 88 and 94.
The examiner’s objections to the amendments to the specification under 35 USC 132(a) and 35 USC 251(a) for introducing new matter. (Brief, pp. 80-83.)
These issues, which are not appropriate for appeal, have not been addressed in this Examiner’s Answer.


(4) Inaccurate Claims Appendix
The examiner notes that the claims appendix13 included with the appeal brief filed on 08 September 2021 fails to contain an accurate copy of the appealed claims as last amended on 03 March 2021. For example, the listing of claims in the claims appendix do not include the status identifiers (e.g., pending, amended, etc.) included in the listing of claims filed on 03 March 2021, which results in a change in the location of the claim text relative to the 03 March 2021 amendment. Further, the listing of claims in the claims appendix includes improper amendments relative to the version of the claims last entered, i.e., the 03 March 2021 amendment. For example, the underlining and bracketing that appears in the amended claims has been omitted from the claim appendix, which again results in a change in the location of the claim text relative to the 03 March 2021 amendment.
Unless otherwise noted, all citations to the claims in this Examiner’s Answer are with respect to the 03 March 2021 amendment rather than the inaccurate claims appendix.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER C ENGLISH/Primary Examiner
Art Unit 3993                                                                                                                                                                                                        
Conferees:
/Eileen D. Lillis/
Eileen D. Lillis 						Russell D. Stormer /rds/
Supervisory Patent Reexamination Specialist		Primary Examiner
Art Unit 3993							Art Unit 3993


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on 18 March 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 9,044,653 B2.
        2 This is how one of ordinary skill in the art would understand the ordinary meaning of the applicant’s use of “tongue and groove assembly” in defining element 20.
        3 While not specifically addressed by the PTAB, the examiner notes that original claims 1, 8 and 15 of Application No. 13/741,500 recited “a wall portion extending upwardly from a lower portion of the facewall, and a horizontally elongated piston or tongue projecting rearwardly from the wall portion slidable in the rearwardly extending portion”. Thus, consistent with the PTAB’s findings, original claims 1, 8 and 15 defined the piston/tongue 36 as projecting rearwardly from an upwardly extending “wall portion”, i.e., the original claims defined the piston/tongue 36 as separate and distinct from the “rear leg” or upwardly extending wall 33 of the U-shaped flange 28.
        4 These rejections are “new” with respect to prior Appeal 2020-004128. They were set forth in the 16 April 2021 Office action and, therefore, do not constitute new grounds of rejection set forth in this Examiner’s Answer.
        5 Claim 11 is not included in the claim listing filed with the 03 March 2021 supplemental submission. The current version of claim 11 appears in the claim listing included in the 03 June 2019 amendment.
        6 Claim 12 is not included in the claim listing filed with the 03 March 2021 supplemental submission. The current version of claim 12 appears in the claim listing included in the 03 June 2019 amendment.
        7 This rejection is “new” with respect to prior Appeal 2020-004128. It was set forth in the 16 April 2021 Office action and, therefore, does not constitute a new ground of rejection set forth in this Examiner’s Answer.
        8 See arguments on pp. 20-73 of the Appeal Brief filed 08 September 2021.
        9 As also noted in the 05 June 2017 Office action, the affidavit filed on 14 April 2016 fails to (a) establish the required nexus between the claimed invention and the golf clubs sold by TaylorMade, (b) provide evidence that the claimed features were responsible for the commercial success, and (c) present the specific, comparative sales data required to establish commercial success.
        10 See arguments on pp. 73-83 of the Appeal Brief filed 08 September 2021.
        11 See arguments on pp. 83-90 of the Appeal Brief filed 08 September 2021.
        12 See arguments on pp. 90-95 of the Appeal Brief filed 08 September 2021.
        13 See pages 1-8A of the appendix to the Appeal Brief filed 08 September 2021.